1,0 WELL, District Judge,
held that the case was within the equity and fair construction ■of section forty-eight, which provides that when any particular number of days is prescribed by the statute for doing any act, or for any other purpose, and the last day falls on a Sunday, Christmas Day, or any day appointed by the president of the United States as a day of public thanksgiving, &c., the last day shall be excluded from the computation.
The order of notice was accordingly allowed to be issued.